              Case 3:20-cv-01357-JSC Document 43 Filed 12/24/20 Page 1 of 7




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone: (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                    Case No. 20-CV-01357-JSC

14           Plaintiffs,                                DEFENDANT CITY AND COUNTY OF SAN
                                                        FRANCISCO’S OPPOSITION TO
15           vs.                                        PLAINTIFF’S MOTION TO CHALLENGE
                                                        CONFIDENTIALITY [DKT. #38]
16    CITY AND COUNTY OF SAN
      FRANCISCO; AND DOES 1-50                          Hearing Date:          January 21, 2021
17    INDIVIDUALLY AND IN OFFICIAL                      Time:                  9:00 a.m.
      CAPACITIES AS POLICE OFFICERS FOR                 Place:                 TBD
18    THE CITY AND COUNTY OF SAN
      FRANCISCO, INCLUSIVE,
19
             Defendants.
20

21

22
                           INTRODUCTION AND FACTUAL BACKGROUND
23
            Defendant City and County of San Francisco (“Defendant”) hereby opposes Plaintiff Dacari
24
     Spiers’ (“Plaintiff”) Motion to Challenge Confidentiality (“Motion”). The landscape has drastically
25
     changed since the filing of Plaintiff’s Motion on December 10, 2020. Specifically, on December 14,
26
     2020, the San Francisco District Attorney’s Office filed felony charges against San Francisco Police
27
     Department (“SFPD”) officer Terrance Stangel for the same conduct that is the basis of this civil
28
      OPPOSITION TO MTN TO CHALLENGE                     1                          n:\lit\li2020\200798\01500460.docx
      CONFIDENTIALITY ; CASE NO. 20-CV-01357-JSC
                Case 3:20-cv-01357-JSC Document 43 Filed 12/24/20 Page 2 of 7




 1   action. On December 15, 2020, SFPD published a press release, including a thirteen minute and

 2   sixteen second video of the incident. which includes redacted Computer Aided Dispatch audio

 3   recordings, and body worn camera (“BWC”) footage from three different officers. 1 On December 17,

 4   2020, Defendant filed a Motion to Vacate Trial Date and Stay the Civil Matter. (Dkt. No. 39).

 5          Plaintiff’s instant motion seeks the removal of the confidentiality designation as to “police

 6   body-worn camera (‘BWC’) footage all officers (sic) at the scene of the incident on October 6, 2019

 7   and BWC footage of all officers at St. Francis Memorial Hospital on or about October 9, 2019.” (Pl.’s

 8   Mot at p. 2). Plaintiff’s request is overbroad. The three BWC footages included in the SFPD press

 9   release reflect only a portion of the entire BWC recording. Additionally, the three officer BWC videos

10   are among over ten BWC videos that exist in this case, such that disclosure of all of the BWC to the

11   public is improper. There is good cause to retain confidentiality as to the BWC footage not previously

12   released by SFPD (“Subject Records”), and which are subject to the operative protective order (Dkt.

13   No. 21).

14                                           LEGAL STANDARD

15          Federal Rule of Civil Procedure 26 (“Rule 26”) guides the Court’s decision as to whether

16   documents are properly the subject of a protective order. Rule 26(c) provides that a court may issue an

17   order to protect a party from “annoyance, embarrassment, oppression, or undue burden” by, among

18   other things, forbidding disclosure or specifying terms for disclosure. Courts considering whether

19   confidentiality designations are appropriate during discovery apply a “particularized showing” of good

20   cause. Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). This is a

21   significantly lower barrier than the “compelling interest” required for documents filed in support of a

22   dispositive motion. Id. See, also, Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010).

23          When the confidentiality of information produced under a protective order is challenged, the

24   court must conduct a two-step analysis. “First, it must determine whether particularized harm will

25   result from disclosure of information to the public.” In re Roman Catholic Archbishop of Portland in

26   Oregon, 661 F.3d 417, 424 (9th Cir. 2011). “Second, if the court concludes that such harm will result

27
            1
28              The video can be found at https://vimeo.com/491401547.
      OPPOSITION TO MTN TO CHALLENGE                      2                          n:\lit\li2020\200798\01500460.docx
      CONFIDENTIALITY ; CASE NO. 20-CV-01357-JSC
                 Case 3:20-cv-01357-JSC Document 43 Filed 12/24/20 Page 3 of 7




 1   from disclosure of the discovery documents, then it must proceed to balance ‘the public and private

 2   interests to decide whether [maintaining] a protective order is necessary.’” Id. Seven factors guide

 3   this balancing test:

 4                   1) whether disclosure will violate any privacy interests; 2) whether the
 5                   information is being sought for a legitimate purpose or for an improper
                     purpose; 3) whether disclosure of the information will cause a party
 6                   embarrassment; 4) whether confidentiality is being sought over information
                     important to public health and safety; 5) whether the sharing of information
 7                   among litigants will promote fairness and efficiency; 6) whether a party
                     benefitting from the order of confidentiality is a public entity or official; and
 8                   7) whether the case involves issues important to the public.
 9             Glendale Trust Co. v. Thompson, 56 F.3d 476, 483 (3d Cir. 1995); In re Roman, supra, 661
10   F.3d at 424.
11             The documents Defendant have produced under the protective order are privileged under state
12   and federal law, amounting to good cause to protect the documents from public dissemination at this
13   stage.
14                                                  ARGUMENT
15             Good cause exists to maintain confidentiality of the Subject Records because the ongoing
16   criminal proceeding against Officer Stangel presents heightened concerns regarding disclosure to the
17   public.
18   I.        Defendant Will Suffer A Particularized Harm
19             Particularized harm exists because disclosure of the Subject Records to the public will
20   compromise the integrity of the parallel criminal proceeding involving Officer Stangel. See Estate of
21   Sanchez v. Cty. of Stanislaus, No. 118CV00977DADBAM, 2019 WL 5431875, at *3 (E.D. Cal. Oct.
22   1, 2019) (holding that the defendants have articulated a particularized harm in that disclosure would
23   hinder the ongoing parallel criminal investigation by the Stanislaus County District Attorney's Office
24   into the underlying events). As the criminal matter is ongoing, the premature public release of all
25   Body Camera footage in this case has the very real potential to taint a jury pool. The public release of
26   the Subject Records places it beyond the court’s control and in the hands or third parties who may use
27   it for purposes that may not be consistent with fairness. The BWC footage that might be released by
28
      OPPOSITION TO MTN TO CHALLENGE                         3                           n:\lit\li2020\200798\01500460.docx
      CONFIDENTIALITY ; CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 43 Filed 12/24/20 Page 4 of 7




 1   Plaintiff could be incomplete, missing context, or inadmissible in part or whole – all of which might

 2   present an inaccurate account of the case and bias potential jurors. Lacking in context, the public

 3   might also focus solely upon the most inflammatory or prejudicial portions of the Subject Records,

 4   ultimately depriving Officer Stangel of a fair trial. In fact, there is strong empirical research

 5   suggesting that jurors are more likely to convict a criminal defendant when exposed to anti-defendant

 6   publicity, despite voir dire and judicial admonitions. See Robert Hardaway & Douglas B.

 7   Tummunello, Pretrial Publicity in Criminal Cases of National Notoriety: Constructing A Remedy for

 8   the Remediless Wrong, 46 U. L. Rev. 39, 64 (1996).

 9   II.    Balancing of Public and Private Interests Weigh In Defendant’s Favor

10          As an initial consideration, as noted above, SFPD, in the spirit of transparency, has already

11   released a video of the incident including footage from three officer BWCs. However, Plaintiff seeks

12   to challenge the confidentiality designation of over ten BWC videos, most of which contain footage of

13   the scene following the incident. Plaintiff may contend that SFPD’s release of the footage constitutes

14   a waiver of all of the BWCs in this case. This is not so. All of the BWCs in this case were produced

15   pursuant to a protective order, and there is no evidence that any of these videos, besides the footage

16   recently released by SFPD, has been publicly shown.

17          Furthermore, the Glendale factors weigh in favor of retaining confidentiality. In his motion,

18   Plaintiff first contends that “the only Privacy interest here is the Privacy interest of the Plaintiff. The

19   right to disseminate information about the Plaintiff should be at the discretion of the Plaintiff and not

20   the Defendant.” (Pl.’s Mot. at 9). Not so. As stated above, the premature disclosure of the Subject

21   Records, during the pendency of the parallel criminal proceeding, has the compromise the integrity of

22   those proceedings, taint potential jurors, and impacts the individual privacy interests of Officer

23   Stangel, other defendant officers, and third-party witnesses. Plaintiff’s reliance on Gonzales v. City of

24   San Jose, No. 19-CV-08195-NC, 2020 WL 4430799, at *4 (N.D. Cal. July 31, 2020) (dealing with the

25   disclosure of Body Work Camera footage) is misplaced as that case did not involve disclosure of

26   records to the public relating to an ongoing criminal proceeding against an officer.

27          Second, Plaintiff contends that he is “seeking the release of the information so that it can be

28   provided to the California Department of Justice, the U.S. Department of Justice and other oversight
      OPPOSITION TO MTN TO CHALLENGE                        4                           n:\lit\li2020\200798\01500460.docx
      CONFIDENTIALITY ; CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 43 Filed 12/24/20 Page 5 of 7




 1   agencies so that a full investigation of the Defendant and the officers involved can occur.” (Pl.s ‘Mot.

 2   at 9). This position is equally improper. Although Plaintiff invokes “police accountability” as a

 3   reason for pursuing his Motion, Plaintiff’s stated purpose reflects an intent to harass, obstruct, or

 4   compromise the integrity of the parallel criminal proceeding through premature release of information

 5   that will otherwise be discovered during the criminal matter. Additionally, the agencies that Plaintiff

 6   identifies do not need Plaintiff’s help as they are equally able to obtain records relating to this incident

 7   should they so decide. Furthermore, the Court’s ruling on Defendant’s Motion to Vacate Trial Date

 8   and Stay the Civil Proceeding will play an integral role in how this case proceeds. A stay of the entire

 9   matter will obviate the need to remove the confidentiality designation of these records at this time.

10   Defendant does not take the position that the Subject Records are to be designated confidential

11   permanently, only that they retain confidentiality until the completion of the criminal matter.

12          Third, Plaintiff contends that “disclosure will not cause unnecessary embarrassment to the

13   Defendant.” (Pl.s’ Mot. at 9). This is also wrong. To the contrary, the ongoing criminal matter

14   already places Officer Stangel and other officers who will testify under public scrutiny, and the

15   premature disclosure of the Subject Records, when those records will likely be released or introduced

16   in the criminal proceeding, caused unnecessary embarrassment. Plaintiff’s argument that the release

17   of the Subject Records “will clear his name and save him from slander” is also unavailing. The

18   parallel criminal proceeding will elucidate the facts of the incident, including Plaintiff’s version of

19   events, should he decide to testify.

20          Fourth, Plaintiff cites Harmon v. City of Santa Clara, 323 F.R.D. 617, 624 (N.D. Cal. 2018)

21   and Gonzales, supra, to support the notion that the public has a strong interest in the disclosure of

22   BWCs. (Pl.s’ Mot. at 10). However, both Harmon and Gonzales are distinguishable. In Harmon, the

23   defendants sought to retain confidentiality of BWCs after the case had already settled. Moreover,

24   neither Harmon nor Gonzales involved a challenge to confidentiality of BWCs in conjunction with a

25   parallel criminal proceeding brought against an officer based on conduct in the underlying incident.

26   Instead, this factor weights in favor of Defendant because the public’s interest in the orderly and

27   proper administration of criminal justice and the parallel criminal matter should take precedence. See

28   Jones v. Conte, No. C04-5312 SI, 2005 WL 1287017, at *2 (N.D. Cal. Apr. 19, 2005).
      OPPOSITION TO MTN TO CHALLENGE                        5                           n:\lit\li2020\200798\01500460.docx
      CONFIDENTIALITY ; CASE NO. 20-CV-01357-JSC
               Case 3:20-cv-01357-JSC Document 43 Filed 12/24/20 Page 6 of 7




 1          The fifth factor is not at issue since Defendant has already produced the Subject Records

 2   pursuant to a protective order.

 3          Sixth, the party benefiting from the order of confidentiality will be Officer Stangel, whose right

 4   to a fair trial will be implicated should confidentiality not be retained. Additionally, the other

 5   responding officers, as well as third party witnesses will benefit from the order of confidentiality

 6   because they will likely serve as witnesses in the criminal matter. Plaintiff contends that “the longer

 7   the video is kept Confidential the more harm will occur to Plaintiff.” (Pl.’s Mot. at 11). Plaintiff,

 8   however, does not specify the harm that will occur should confidentiality over the Subject Records

 9   remain, at least until the parallel criminal proceeding concludes. As noted above, the Subject Records

10   have already been produced pursuant to a protective order, and Plaintiff’s claims stay the same

11   whether or not the Subject Records are disclosed to the public at this time, specially when a motion to

12   stay the civil matter is pending.

13          Finally, Plaintiff again cites Harmon and Gonzales to argue that the interest in transparency in

14   civil rights cases, such as this case involving allegations of excessive force, is high. Defendant

15   acknowledges that this matter involves issues important to the public. Defendant, however, maintains

16   that the ability of the District Attorney’s Office to conduct a prosecution without compromise, and the

17   right of Officer Stangel to fair and impartial proceedings is paramount to the premature disclosure of

18   the Subject Records. Defendant agrees that the Subject Records may be disclosed to the public once

19   the criminal matter concludes.

20

21   //

22   //

23   //

24   //

25   //

26   //

27

28
      OPPOSITION TO MTN TO CHALLENGE                       6                           n:\lit\li2020\200798\01500460.docx
      CONFIDENTIALITY ; CASE NO. 20-CV-01357-JSC
              Case 3:20-cv-01357-JSC Document 43 Filed 12/24/20 Page 7 of 7




 1                                             CONCLUSION

 2          For the foregoing reasons, Defendant respectfully requests that the Court deny Plaintiff’s

 3   motion to challenge confidentiality over the Subject Records.

 4

 5   Dated: December 24, 2020
                                                 DENNIS J. HERRERA
 6                                               City Attorney
                                                 MEREDITH B. OSBORN
 7                                               Chief Trial Deputy
                                                 RAYMOND R. ROLLAN
 8                                               Deputy City Attorney
 9

10                                            By: /s/ Raymond R. Rollan
                                                 RAYMOND R. ROLLAN
11
                                                 Attorneys for Defendant
12                                               CITY AND COUNTY OF SAN FRANCISCO

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      OPPOSITION TO MTN TO CHALLENGE                     7                          n:\lit\li2020\200798\01500460.docx
      CONFIDENTIALITY ; CASE NO. 20-CV-01357-JSC
